Citation Nr: 1313066	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  08-24 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for Type II diabetes mellitus, rated 20 percent disabling from May 8, 2001 through July 27, 2011 and 40 percent disabling since July 28, 2011.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) from October 2006 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio and St. Petersburg, Florida, respectively.  In the October 2006 decision, the RO granted service connection for Type II diabetes mellitus and assigned an initial 20 percent disability rating, effective May 8, 2001.  In the July 2009 decision, the RO denied entitlement to a TDIU.

The RO in St. Petersburg, Florida currently has jurisdiction over the Veteran's claims.

In October 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In a September 2011 decision, the DRO assigned an initial 40 percent disability rating for Type II diabetes mellitus with peripheral neuropathy of the upper extremities and retinopathy, effective January 28, 2011.

The Veteran testified before the undersigned at a July 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected diabetes mellitus may have worsened since his most recent VA examination in December 2010.  For example, the December 2010 VA examination report reveals that the Veteran's diabetes did not affect his functionality in his usual occupation and did affect his usual daily activities.  In a January 2011 statement, however, a VA physician reported that the Veteran's activities needed to be regulated to assist in the control of and to stabilize his blood sugar levels.  He was unable to participate in strenuous occupational or recreational activities because such activities could cause unforeseen hypoglycemia. Thus, given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected diabetes mellitus is triggered.

With respect to the claim for a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Although there are some opinions of record pertaining to the individual impacts of some of the Veteran's service-connected disabilities on his employability, the evidence of record does not contain an adequate explicit opinion as to whether all of the Veteran's service-connected disabilities, in combination and without regard to any non service-connected disabilities, prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2012).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the July 2012 hearing, the Veteran reported that he continued to receive treatment for his diabetes mellitus at the VA Medical Center in Bay Pines, Florida (VAMC Bay Pines).  Although the Veteran has submitted some sporadically dated treatment records from this facility dated in January 2011 and August 2012, the most recent treatment records from VAMC Bay Pines that have been obtained by the agency of original jurisdiction (AOJ) are dated in December 2010.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Additionally, during the October 2010 hearing the Veteran reported that he received treatment for his diabetes from Dr. Fana.  Also, Dr. Adam reported in an August 2012 letter that he treated the Veteran for his diabetes.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Although the Veteran has submitted some treatment records from Dr. Adam, these steps have not yet been taken with regard to any additional treatment records from the above identified physicians.  As any such records of treatment for diabetes are directly relevant to the issues on appeal, a remand is also necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for diabetes mellitus at VAMC Bay Pines from December 2010 through the present, and from any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  The Veteran shall be asked to complete authorizations for VA to obtain all records of his treatment for diabetes mellitus from Dr. Fana and Dr. Adam.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran shall be notified of the identity of the putative records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected diabetes mellitus.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system along with any records obtained pursuant to this remand, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report or in an addendum.

The examiner shall report the nature and severity of all clinical manifestations of the Veteran's diabetes mellitus, including symptoms and resulting complications.  The examiner shall specifically comment on whether the Veteran requires insulin, oral medication, a restricted diet, or regulation of activities, and the frequency and duration of any hospitalizations for hypoglycemic reactions or ketoacidosis.  The examiner shall also comment on whether maintenance of the Veteran's diabetes mellitus requires regular visits to a diabetic care provider, and if so, the regularity with which those visits are necessary.

The examiner must provide reasons for any opinion given.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated test and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system along with any records obtained pursuant to this remand, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report or in an addendum.

The examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities would, in combination, and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The examiner must provide a rationale for any opinion given.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Thereafter, readjudicate the claims on appeal.  If any benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


